DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/1/2021 with respect to the rejection(s) of claims 1, 3, 5, 8, and 10-11 under 35 U.S.C. 102(a}(1) as being anticipated by Kim (U. S. 2015/0099367)/ the rejection(s) of claims 4 and 9 under 35 U.S.C. 103 as being unpatentable over Kim in view of Hanks et al (U.S. 2019/0288737)/the rejection(s) of claim(s) 6, 7 under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2015/0099367) in view of Shimizu et al (US 2019/0362983)/
the rejection(s) of claim(s) 12, 15-16, 17, 18-19  under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2015/0099367) in view of Shimizu et al (US 2019/0362983)/ the rejection(s) of claim(s) 13-14 under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2015/0099367) in view of Shimizu et al (US 2019/0362983) and further in view of Sciamanna et al (US 2009/0029067) have been fully considered but they are not persuasive.
  The applicants argue that Kim does not teach or suggest a method for providing a single etch that provides an anisotropic etch, via the plasma, of a substrate material of oxide or nitride because Kim discloses multiple etching processes to etch through different layers on a substrate since the first gas mixture of the first etch process (inorganic dielectric cap layer 230 etched with fluorine-based chemistries) and the second gas mixture of the second etch process (amorphous carbon layer 225 etched with fluorine-free chemistries) of Kim are for etching 
 This argument is unpersuasive because Kim discloses the steps of flowing a gas mixture of a first gas of a hydrofluorocarbon-based gas and a second gas of a fluorocarbon-based gas into a process chamber (page 3, para 0027), performing an anisotropic etch, via the plasma ( the plasma is formed from the gas mixture of a first gas of a hydrofluorocarbon-based gas and a second gas of a fluorocarbon-based gas), of one layer 230 of oxide the substrate using the pattern mask ( page 2, para 0024, page 3, para 0027, fig. 2B), which clearly meets the requirement of “ performing an anisotropic etch, via the plasma ( the plasma is formed from the gas mixture of a first gas of a hydrofluorocarbon-based gas and a second gas of a fluorocarbon-based gas) of one layer of oxide the substrate using the pattern mask” as recited in claims 1, 12. The rejection(s) of claims 1, 3-19 under 35 U.S.C. 102(a}(1)/35 U.S.C 103 based on the primary reference of Kim (U. S. 2015/0099367) as set forth in the office action dated 7/30/2021 are maintained in this office action
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

      Claim(s) 1, 3, 5, 8, 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US 2015/0099367)
Kim discloses a method for etching a substrate, comprising: forming a first diamond like carbon (DLC) deposition 225 on a pattern mask 220 using acetylene gas (C 2H 2) ( page 2, para 0022, figs 2C-2D)
  flowing a gas mixture of a first gas of a hydrofluorocarbon-based gas and a second gas of a fluorocarbon-based gas into a process chamber ( page 3, para 0027)
  diluting the gas mixture by flowing N 2/an inert gas into the process chamber ( page 3, para 0027)
  flowing oxygen gas/a third gas into the process chamber (page 3, para 0030), which reads on flowing a third gas into the process chamber, the third gas is an organic film ashable chemistry- based gas since the applicants disclose that “The fourth gas is a cleaning gas with any combination of organic film ashable chemistry such as nitrogen gas or oxygen gas” in paragraph 0051 of the instant specification 
 forming a plasma from the gas mixture using an RF power source 330 and providing biasing with one RF bias power source 325 ( page 5, para 0039)
performing an anisotropic etch, via the plasma (the plasma is formed from the gas mixture of a first gas of a hydrofluorocarbon-based gas and a second gas of a fluorocarbon-based gas) of one layer 230 of oxide the substrate using the pattern mask ( page 2, para 0024, page 3, para 0027)
  evacuating the process chamber while interrupting the RF power source to stop plasma formation ( page 2, para 0032, 0034-0035, fig. 1)
 Regarding claim 3, Kim discloses that the RF power source 330 is connected to an upper electrode above the substrate and the RF bias power source 325 is connected to a lower electrode under the substrate (page 5, para 0039, fig. 3)

Regarding claim 8, Kim discloses pulsing the RF power source to form the plasma and pulsing the at least one RF bias power source to assist in ion attraction towards the substrate (page 4, para 0034)
Regarding claim 10, Kim discloses forming the plasma with the RF power source operating at a frequency of approximately 100 MHz to approximately 180 MHz (page 5, para 0039), which reads on forming the plasma with the RF power source operating at a frequency of approximately 40 MHz to approximately 200 MHz, performing the anisotropic etch with the RF bias power source operating at a frequency of 2MHz/less than approximately 6 MHz (page 5, para 5, para 0039)
Regarding claim 11, Kim discloses that the top RF power source has a peak power level of 1000W/less than the RF bias power source of 3000 W ( page 4, para 0034)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2015/0099367) as applied to claim(s) 1, 3, 5, 8, 10-11 above and further in view of Hanks et al (US 2019/0288737)
 The features of claim 1 are set forth above in paragraph 3. Unlike the instant claimed inventions as per claims 4, 9, Kim fails to disclose the limitation of wherein the RF power source and the at least one RF bias power source are connected to at least one lower electrode under the substrate and linking the RF power source to the at least one RF bias power source and respective impedance matching networks to adjust RF power delivery to the process chamber
Hanks discloses a plasma etch chamber wherein the RF power source 316 and the RF bias power source 330 are linked/connected to at least one lower electrode 326 under the substrate, the RF power source 316 is linked to the RF bias power source 330 and impedance matching network 336 to adjust RF power delivery to the process chamber (page 5, para 0065-0066, page 6, para 0069, fig. 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim’s method by including a linked RF power source and a RF bias power source connected to the lower electrode to obtain method for RF
metrology that achieve high dynamic range, excellent linearity and the ability to measure RF signal of different frequencies as taught in Hanks (page 5, para 0064)

5.   Claim(s) 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2015/0099367) as applied to claim(s) 1, 3, 5, 8, 10-11 above and further in view of Shimizu et al (US 2019/0362983)
3 H 2F 4 and the second gas has a chemical composition of C 3F6
Shimizu discloses a method for etching oxide employing a plasma gas mixture comprises C3 H 2F 4  and C 3F6 (page 6, para 0042)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim’s method to have employed a plasma gas mixture comprises C3 H 2F 4  and C 3F6 for producing plasma with desirable pluralities of ions, radicals to selectively etch the oxide and nitride, creating consistently-sized, clean features as taught in Shimizu (page 2, para 0020)
Regarding claim 7, although Kim discloses etching alternating layers of oxide and nitride on the substrate with the gas mixture of the first gas and the second gas (page 2-3, para 0024, 0027). Kim fails to disclose the gas mixture having an oxide to nitride selectivity of approximately 1:1. Shimizu discloses a method for etching oxide and nitride layers employing a plasma gas mixture comprises  C3 H 2F 4  and C 3F6 and the etching gas mixture is selected and controlled (flow rate, composition) so that an etch selectivity of the nitride and oxide layer is approximately 5:1 ( page 5, para 0037, 0040)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim’s method by optimizing/selecting the flow rate, composition of the first gas and the second gas, in view of Shimizu’s teaching, to achieve any desirable oxide to nitride etch selectivity including the claimed selectivity.

(s) 12, 15-16, 17, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2015/0099367) in view of Shimizu et al (US 2019/0362983)
  Kim discloses a method for etching a substrate, comprising: flowing a gas mixture of a first gas of a hydrofluorocarbon-based gas and a second gas of a fluorocarbon-based gas into a process chamber (page 3, para 0027)
  diluting the gas mixture by flowing Ar/an inert gas into the process chamber (page 4, para 0031) flowing oxygen gas/a third gas into the process chamber (page 3, para 0030), which reads on flowing a third gas into the process chamber, the third gas is configured to prevent clogging during etching since the applicants discloses that “The fourth gas is a cleaning gas with any combination of organic film ashable chemistry such as nitrogen gas or oxygen gas, etc. The fourth gas aids in preventing clogging of high aspect ratio features during the etching process and may increase as etching depth increases” in paragraph 0051 of the instant specification forming a plasma from the gas mixture using an RF power source 330 and providing biasing with one RF bias power source 325 ( page 5, para 0039)
performing an anisotropic etch, via the plasma ( the plasma is formed from the gas mixture of a first gas of a hydrofluorocarbon-based gas and a second gas of a fluorocarbon-based gas) of one layer 230 of oxide the substrate using the pattern mask ( page 2, para 0024, page 3, para 0027, fig. 2B)
forming a first diamond like carbon (DLC) deposition 225 on a pattern mask 220 using acetylene gas (C 2H 2) ( page 2, para 0022, figs 2C-2D)
  evacuating the process chamber while interrupting the RF power source to stop plasma formation ( page 2, para 0032, 0034-0035, fig. 1)

Shimizu discloses a method for etching oxide and nitride layers employing a plasma gas mixture comprises C3 H 2F 4  and C 3F6 and the etching gas mixture is selected and controlled ( flow rate, composition ) so that an etch selectivity of the nitride and oxide layer is approximately 5:1 ( page 5, para 0037, 0040)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim’s method by optimizing/selecting the flow rate, composition of the first gas and the second gas, in view of Shimizu’s teaching, to achieve any desirable oxide to nitride etch selectivity including the claimed selectivity.
Regarding claim 15, the modified reference of Kim would have disclosed that the etching gas mixture comprises 0-500 sccm of Ar improves etch profile (page 4, para 0031), which reads on ramping a flow rate of the inert gas upward based on etch depth.
Regarding claim 16, the modified reference of Kim would have disclosed repeating the method of etching to form at least one hole through a plurality of alternating oxide and nitride layers on the substrate to expose portions of the substrate ( page 4, para 0036)
Regarding claim 17, the modified reference of Kim would have disclosed that the etching gas mixture comprises oxygen (page 3, para 0030). Kim fails to specifically disclose wherein the first gas has a chemical composition of C 3H 2F 4 and the second gas has a chemical composition of C 3F 6 and the inert gas is krypton. 
 Shimizu discloses a method for etching oxide employing a plasma gas mixture comprises C 3H 2F 4 and C 3F 6, an inert gas comprises Kr (page 4, para 0034, page 6, para 0042). 
3H 2F 4 and C 3F 6 and Kr for producing plasma with desirable pluralities of ions, radicals to selectively etch the oxide and nitride, creating consistently-sized, clean features as taught in Shimizu (page 2, para 0020)
Regarding claim 18, the modified reference of Kim would have disclosed ramping a flow rate of the gas mixture downward based on etch depth (page 4, para 0031-0032)
Regarding claim 19, the modified reference of Kim would have disclosed dynamically ramping the flow rate of the etching gas mixture to improve etch profile and reduce selectivity ( page 4, para 0031), which reads on dynamically ramping one or more process parameters to provide active aspect ratio dependent etching control for selective reactive ion etching by depth.

7.   Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2015/0099367) in view of Shimizu et al (US 2019/0362983) as applied to claims 12, 15-16,
17, 18-19 above and further in view of Sciamanna et al (US 2009/0029067)
The features of claim 12 are set forth above in paragraph 6. Unlike the instant claimed invention as per claims 13-14, Kim and Shimizu fails to disclose the limitations of wherein the
DLC deposition occurs at an RF bias power of approximately 500 volts or higher and wherein the DLC deposition occurs at a pressure of approximately 0.2 pascal 
 Sciamanna discloses a method for producing amorphous carbon by plasma enhanced deposition wherein the DLC deposition conventionally occurs at an RF bias power of approximately 700 volts/ higher than 500 volts and wherein the DLC deposition conventionally 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim’s method by applying a RF power source of 700 volts and a pressure of approximately 2 mTorr/0.2 pascal during the DLC deposition to achieve high deposition rate and maximum hardness as taught in Sciamanna (page 1, para 0007)

Allowable Subject Matter
8.    Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reasons for the indication of allowable subject matter of claim 2 has been stated in the office action dated 07/30/2021

9.    THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Conclusion
10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713